Citation Nr: 1423117	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diplopia. 

2. Entitlement to an increased rating for vascular and tension headaches, currently evaluated at 30 percent disabling, prior to May 29, 2012. 

3. Entitlement to an extra-schedular total disability rating based upon individual unemployability (TDIU), prior to May 29 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to July 1993. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions dated since July 2006 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a July 2006 rating decision, the RO denied, in part, an increased rating in excess of 30 percent for vascular and tension headaches; and, in a June 2007 rating decision, the RO, in part, denied service connection for diplopia, continued and confirmed the 30 percent rating for vascular and tension headaches, and denied a TDIU rating.  See, e.g., Muehl v. West, 13 Vet. App. 139, 161-62 (1999) (explaining the proper application of 38 C.F.R. § 3.156(b) which abates the finality of an earlier RO decision when "new and material" evidence is received prior to expiration of the appeal period).

In October 2011 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

This matter was previously before the Board in April 2012, at which time it was remanded for further development.  That development having been completed, this matter is once again before the Board.

By an October 2012 rating decision, the RO granted an increased evaluation for the Veteran's vascular and tension headaches from 30 percent to 50 percent disabling, and also granted an extra-schedular TDIU rating, with each effective from May 29, 2012.  The assignment of a 50 percent rating for vascular and tension headaches, as well as the award of an extra-schedular TDIU rating, represents the maximum evaluation available from May 29, 2012, and fully resolves the Veteran's appeal with regard to that time period.  However, the applicable law mandates that when a claimant seeks an increased rating, including a TDIU rating, it is generally presumed that the claimant is seeking the maximum benefit allowed by law and regulation, and thus it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB. v. Brown, 6 Vet. App. 35, 38 (1993)).  As such, the issues concerning an increased rating in excess of 30 percent for vascular and tension headaches and an extra-schedular TDIU rating, for the period prior to May 29, 2012, remain on appeal, as the current evaluations during this period of time are not the maximum available.  Id.  Accordingly, the issues remaining on appeal are as listed on the cover page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for diplopia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran has experienced symptoms consistent with incapacitating episodes of vascular and tension headaches, which interfered with his employment causing economic inadaptability, from March 8, 2006.

2.  The record evidence is at least in relative equipoise that on November 1, 2008, the Veteran's service connected vascular and tension headaches prevented him from engaging in a substantially gainful occupation for which he was otherwise qualified.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 50 percent for vascular and tension headaches, from March 8, 2006, are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156(b), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for entitlement to an extra-schedular TDIU, from November 1, 2008, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).   Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in April 2007 and May 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a September 2008 statement of the case (SOC) and October 2012 and March 2013 rating decisions.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in May 2007 and May 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the April 2012 Remand, as the requested VA outpatient treatment records were obtained and a new concurrent VA examination were conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veteran's Law Judge identified the issues to the Veteran and allowed the Veteran's representative to ask questions aimed at identifying whether the Veteran met the criteria for an increased evaluation and a TDIU and the claimant volunteered his subjective symptoms, theories of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's vascular and tension headaches are rated at 30 percent disabling, prior to May 29, 2012.  A 30 percent evaluation is warranted for disability that results in characteristic prostrating attacks occurring on an average once month over last several months.  A 50 percent evaluation is warranted for disability that result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

Vascular and Tension Headaches

In March 2006, the Veteran filed a claim for an increased rating for his vascular and tension headaches, contending that this disability had worsened.  When the Veteran was examined by VA in May 2006, he related that he had flare-ups of headaches, which were alleviated with sleep and medication.  He described his episodes of headache pain as being at a level 10, with a frequency of 2 to 3 times per week that would result in his inability to concentrate as well as functional loss requiring that he stop whatever he was doing.  Also, the record evidence reflects that the Veteran's wife provided a statement that the Veteran suffers from bad headaches that prevent him from reading and doing yard work.

VA outpatient treatment records show that, in August 2006, the Veteran reported that he was having three to four headaches per week with blurred vision and eased with rest.  In January 2007, the Veteran reported good results with the use of a new medication and that he was only having occasional headaches.  

The Veteran was provided with a VA examination in May 2007.  The examiner found that the Veteran's headaches were stable with the use of medication.  It was noted that migraine headaches are occasional.  The Veteran reported daily headaches that started in the back of the head and "throbs."  The Veteran was noted to take medication daily.  There were no incapacitating episodes reported.  The Veteran was diagnosed with migraine headaches and daily tension headaches.

In a July 2007 statement, the Veteran related that his headaches were frequent, completely prostrating and prolonged attacks that affect his ability to be productive, which in turn kept him from being able to work.  In December 2007, the Veteran was seen for complaints of daily headaches.  In January 2008, the Veteran was seen for headaches that occur off and on and required the use of medication.

At a Decision Review Officer (DRO) hearing held in October 2007, the Veteran reported taking medications to treat his headaches.  He indicated that he had three to four headaches per week, lasting from two to three hours, to a maximum of eight hours.  The Veteran indicated that he has to sit when he gets a headache and that he has blurred vision.

At his October 2011 Board hearing, the Veteran testified that he had prostrating headaches at least two times a week and that he stopped working in October 2008 because of his headaches; he drove big rigs and because of his headaches he could no longer work.  The Veteran testified that these headaches were occurring while he was working at the same frequency of at least two times per week, causing him to have to pull over on the job and sleep it off.  The Veteran related that he currently no longer drives and has someone chauffer him around because of the frequency and severity of his headaches.

The Veteran was provided with an additional VA examination in May 2012.  The Veteran was found to be diagnosed with tension headaches.  It was noted that the Veteran takes daily medication to treat his headaches.  The Veteran's headaches were described as pulsating or throbbing head pain as well as accompanied by changes in vision.  The headaches last one to two days and are located at the posterior of the head.  It was noted that the Veteran has non-migraine headache pain that occurs more frequently than once per month and that such occurrences are frequent prostrating and prolonged attacks.  The examiner noted that these attacks impact the Veteran's ability to work, resulting in attacks reported fifteen to twenty days per month and lasting for four to five hours.  It was noted that the Veteran last worked in 2008 as a truck driver and had to quit due to the headaches.

TDIU

In January 2007, the Veteran submitted a statement indicating that he was unable to work as a result of his service-connected disabilities.  In September 2007, the Veteran filed a formal an application for a TDIU rating, contending that he last worked in December 2006 as a truck driver.  It was noted that he had completed two years of college and two years of vocational technical training in auto mechanics.

VA outpatient treatment records showed that the Veteran reported that he was currently working in June 2008 and August 2008.  In treatment notes dated May 2008 and June 2008, treatment providers indicated that the Veteran was able to perform work on a regular basis.

At the Veteran's October 2011 Board Hearing, he indicated that the only work he has performed was as a truck driver.  He indicated that he had to terminate his employment in October 2008 due to his service-connected headaches, which caused perception problems while he was driving, resulting in an accident.  The Veteran stated that he has not sought other employment because it requires lifting and he has problems with his muscles.  It was noted that the Veteran has been trained as an auto mechanic, but has never actually worked in an occupation using that skill.

In an April 2012 statement, the Veteran stated that he had not worked since November 2008.  As an attachment to that statement, the Veteran submitted an April 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which was signed by the Veteran's last employer, the Phenix Lumbar Company.  This VA Form reflects that the Veteran last worked for the company in November 2008.

The Veteran was administered a VA examination on May 2012.  At the examination, it was noted that the Veteran had described prostrating attacks for fifteen to twenty days per month for four to five hours.  It was noted that the Veteran did not currently work and that he stopped working in November 2008 due to headaches and vision.  The Veteran was noted to be a truck driver and that he had missed work three to four times per month.  His headaches were so severe that he would have to pull his truck over and sleep.  The examiner noted that, even though the Veteran had two years of college education, she was not certain that this would help, as the Veteran has only driven trucks.  The Veteran would need to be trained for any job that does not require advanced education.

In a memorandum dated October 25, 2012, the RO recommended entitlement to TDIU based upon an extra-schedular basis, in which the Director of Compensation Service concurred.  The Veteran's headaches were found to be the underlying basis for the grant of an extra-schedular TDIU.




Analysis

Vascular and Tension Headaches

Based on the evidence discussed above, the Board finds that the Veteran's vascular and tension headaches meet the criteria for a 50 percent rating from March 8, 2006, the date upon which the Veteran filed his claim for increase and first indicated that his disability was worse than a 30 percent evaluation.  The Board notes that a 50 percent rating is the highest schedular evaluation available for this condition.

Generally, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(o)(1) (providing that the effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). Claimants may also receive an earlier effective date if they experience an increase during the one-year period prior to filing a claim for an increase.  Gaston, 605 F.3d at 984; 38 U.S.C. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).

Often when VA awards an increased rating or an earlier effective date for a particular rating, it awards an effective date corresponding to the date on which the Veteran was diagnosed or on which an examination or opinion reflecting the increased disability occurs, as was the case in the October 2012 rating decision by the RO in which it based entitlement to the 50 percent evaluation based upon the findings of the May 2012 VA examination. It is possible, however, that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis. See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date"). 

In this case, the Board finds that there is in fact evidence, via the Veteran's statements, testimony, and VA May 2006 examination that the Veteran suffered from the same symptoms found on the May 2012 VA examination much earlier.

The Veteran first began claiming that his headaches had worsened when he submitted a claim for increase in March 2006.  Although he did not provide specifics at that time, the Veteran later clarified his symptoms at his May 2006 VA examination, in his July 2007 Statement, and at his October 2011 Board hearing, in which he described daily headaches lasting for hours, daily required medications, and prostrating attacks requiring sleep at least twice per week and causing substantial interference with his job as a truck driver.  The Veteran did not provide a specific onset of these symptoms, but indicated that they were occurring at this severity while he was working.  The Veteran stopped working in November 2008.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that these described symptoms were being experienced in 2008 while the Veteran was working, as this is consistent with his description, as well as back to March 2006, as it is reasonable to conclude that the Veteran's claim of worsening symptoms for his vascular and tension headaches was an early attempt at a description of this increase in severity.

The Board finds that the Veteran has provided competent and credible testimony of a worsening of his headache symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to testify regarding his headache symptoms and when he experienced them, as such experiences are within the realm of first-hand knowledge.  In regard to credibility, although the Veteran's medical records do not document the actual occurrence of prostrating attacks due to his headaches, VA's examinations of the Veteran in May 2006 and 2012 serve as corroboration of the Veteran's description of the severity of his symptoms back to his date of claim, as it was confirmed that the Veteran was indeed suffering from prostrating attacks that occur more than once per month.  Similarly, VA's examination of the Veteran in May 2012 also confirmed the Veteran's earlier accounts that his headaches impacted his ability to work, which ultimately resulted in the loss of his job.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of those assigned is not provided for certain manifestations of the service-connected vascular and tension headaches, as the Veteran's schedular rating is the maximum available.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's vascular and tension headaches.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his pain during and after service.  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record and confirmed by VA examination.  However, pain is already contemplated in the current evaluation by the rating schedule. Therefore, the Veteran's current ratings appropriately contemplate the scope of his complaints. 

Resolving all reasonable doubt in favor of the Veteran, the Board determines that the Veteran's vascular and tension headaches manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, at least for the period from March 8, 2006 (the date of receipt of the claim for increase).  38 C.F.R. § 4.124a, Diagnostic Code 8100.

TDIU

The Board notes that the Veteran is currently service-connected for vascular and tension headaches, evaluated at 50 percent disabling; hypertension, evaluated at 10 percent disabling; residuals of a stroke, evaluated at 10 percent disabling; and residuals of fracture right scaphoid, evaluated at 10 percent disabling.  The combined rating is 60 percent.  The Board finds that, in accordance with 38 C.F.R. § 4.16(a), the applicable percentage standard is not met.  Because the Veteran has two or more service-connected disabilities, in which all are not of a common etiology or single accident for the purpose of establishing one 60 percent rating, the Veteran needs sufficient additional disability to bring the combined rating to 70 percent or more, which he does not have in this case.

As the Veteran does not meet the applicable percentage standard under 38 C.F.R. § 4.16(a), the Board will now consider whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of a service-connected disability pursuant to 38 C.F.R. § 4.16(b).  As indicated above, in a memorandum dated October 25, 2012, the RO recommended entitlement to TDIU based upon an extra-schedular basis, in which the Director of Compensation Service concurred.  The Veteran's service-connected vascular and tension headaches were found to be the underlying basis for the grant of an extra-schedular TDIU.

In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities. After a review of the record evidence, the Board finds that an extra-schedular TDIU is warranted prior the May 29, 2012.

Here, in his September 2007 formal application, the Veteran stated that due to his age physical condition, he is unable to sustain gainful employment.  To this effect, the Veteran stated that he last worked in December 2006 as a truck driver.  However, a review of the Veteran's VA outpatient treatment records showed that he was still employed as a truck driver in 2007 and 2008.  The Veteran later testified at his 2011 Board hearing and provided in an April 2012 VA Form 21-4192 that he had not worked since November 2008.  That date was confirmed by his former employer's signature, and by the Veteran's April 2012 statement.  Although employer did not provide the basis for the Veteran's termination, the Veteran contends that unemployability status was on account of his service-connected headaches and their interference with his duties.

The Board finds that the Veteran is competent and credible to testify as to the reasons for his termination.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  He is competent because his experiences of on-the-job debilitating headaches are in the realm of first-hand experience and he is credible because his statements regarding such have been consistent to both the VA and treatment providers.  Furthermore, the Veteran's May 2012 VA examination supports these statements as the examiner found that the Veteran suffered impacts to his employability, particularly from his service-connected vascular and tension headaches, ultimately leading to his termination.  Also, although it was noted that the Veteran had attained two years of college and been trained as an auto mechanic, there was no indication that he had ever put such skills to use as he had only ever worked as a truck driver.  The VA examiner was not sure that the Veteran would be able to perform any other work without additional training.  Despite this, the examiner opined that the Veteran was prevented by his headaches from any employment of a physical or sedentary nature, thereby precluding any possible retraining by inclusion as well.

It is noted that the Board remanded the claim in April 2012 in order to have the AMC refer the issue of extra-schedular consideration for TDIU reviewed by the Director of Compensation Service due to the fact that the Veteran did not meet the schedular percentage requirements.  In January 2013, the AMC drafted a memorandum recommending approval of an extra-schedular TDIU.  In support, the AMC cited the Veteran's May 2012 VA examination, VA outpatient treatment records, and statements.  The Director of Compensation Service issued a decision in March 2013 in which he concurred with approval of the Veteran's request for an extra-schedular TDIU.  Although favorable, this determination represents a partial grant of the benefit sought on appeal.

Last, although the AMC provided an effective date for the Veteran's TDIU as May 29, 2012, the date of his VA examination, the Board notes that it is not bound by such delimiting date.  See DeLisio, 25 Vet.App. at 56; Tatum, 24 Vet.App. at 145.  As the evidence shows, both via the Veteran's statements and the statement of his employer, that he last worked in November 2008 and, via the Veteran's statements and the opinion of the 2012 VA examiner, that this was because of his service-connected vascular and tension headaches, the Board finds that the Veteran's entitlement to TDIU should be awarded from November 2008, the earliest date that it was factually ascertainable that he was so entitled.

Based on the evidence in this case, the exact day of unemployability in the month of November 2008 cannot be determined with any certainty.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board determines that the earliest it can be factually ascertained that he met the criteria for an extra-schedular TDIU is November 1, 2008, the first day of that month.


ORDER

Entitlement to an increased rating of 50 percent for vascular and tension headaches from March 8, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an extra-schedular  TDIU rating from November 1, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is again warranted for the Veteran's claim of entitlement to service connection for diplopia. 

The Veteran asserts that his diplopia is related to his military service, specifically to an in-service stroke; the Board notes that the Veteran is currently service-connected for residuals of a stroke.  A careful review of the Veteran's service treatment records revealed that on his November 1979 Report of Medical History for Enlistment he checked "yes" to a head injury and wrote that he had an "operation for crack skull age 2", the physician wrote "head injury refers to suture of laceration of scalp."  The Veteran's service treatment records also contain notations of blurred vision with the first one in May 1982.  In April 1992 he was seen for a complaint of headaches and blurred vision with no recent head trauma, it was noted that he had an incongruous right homonymous heminopia consistent with left parietal lobe trauma, and was assessed with incongruous right homonymous heminopia secondary to a childhood trauma, a car wreck at the age of 2 to 3.  In June 1992 and July 1992 he was seen for complaints of headaches and blurred vision with normal visual acuity but with visual fields that showed incongruous right homonymous heminopia consistent with parietal lobe or left optic tract lesion.  He was then hospitalized from August 5, 1992, to August 27, 1992, for left parieto-occipital stroke; it was noted that in May 1992 he developed onset of headaches with blurred vision.  On the Veteran's Report of Medical Examination for Separation it was noted that he had defective visual acuity. 

The Veteran was afforded a VA examination in May 2007; the VA examiner noted that since the May 2006 VA examination the Veteran had recent onset of diplopia and right ptosis.  The VA examiner opined that it was at least as likely as not that the Veteran developed myasthenia gravis, manifested by recent onset of diplopia and right ptosis and that it was at least as likely as not that the recent diplopia and visual disturbances were a precipitant for his development of daily tension headaches.  The examiner, however, failed to review the Veteran's claims file, to take into account the Veteran's medical history including treatment in the service treatment records, and opine if the Veteran's diplopia is directly related to the Veteran's military service, is related to the Veteran's preexisting skull fracture and thus, aggravated beyond a natural progression, or was secondary to his service-connected disabilities of residuals of a stroke or vascular and tension headaches.  Because of this inadequacy, the Veteran's claim was remanded for an additional VA examination.

The Veteran was provided with an additional VA examination in May 2012.  At this examination, the examiner found that the Veteran did not have diplopia.  However, in the opinion, it was provided that an attempt was made to measure the diplopia, but the responses were inconsistent, which would suggest neurological problems.  The inconsistencies would not suggest disability.  The examiner further stated that he could not resolve the issue without resort to mere speculation.  The examiner noted that the Veteran did have a nerve problem associated with his eyes that was diagnosed as myasthenia gravis.  It was further noted that the variable decompensated phoria near or vertical disparity was most likely caused by or the results of myasthenia gravis and that other causes would tend to be more consistent, thereby not disrupting the measurement of any diplopia.  The examiner asked "was it aggravated by other causes," however it is unclear as to what "it" refers.  The examiner answered the question by saying that the head injury is a real possibility and that others cannot be ruled out completely, though not likely.  The examiner finally opined that the Veteran's diplopia is less likely than not caused by or the result of vascular headaches or his residuals of a service connected stroke.

The Board finds that the May 2012 VA examination opinion is inadequate to properly adjudicate the Veteran's claim.  It is contradictory on its surface and unclear in its explanations.  First, the VA examiner found that the Veteran did not have a diagnosis of diplopia.  Despite this, he then proffered an opinion on the basis that the Veteran did have diplopia, stating that he was unable to measure it and that it was not caused by or the result of headaches or stroke.  At the outset, the VA examiner must provide whether the Veteran actually has a current diagnosis of diplopia or not.  

Second, it was suggested in the May 2007 examination that the Veteran was currently diagnosed with myasthenia gravis, of which diplopia is a symptom.  Because it appears that the 2012 VA examiner found that he Veteran had a current diagnosis of myasthenia gravis, and the Veteran's descriptions of his disability match the symptoms thereof (i.e. diplopia), it is imperative the examiner opine regarding the Veteran's various theories of entitlement whether the myasthenia gravis was caused or aggravated by military service, caused or aggravated by a service-connected condition, such as vascular and tension headaches or residuals of a stroke, and/or a residual of the Veteran's pre-service head injury that may have been aggravated beyond its natural progression by military service.  Although the VA examiner did discuss whether the diplopia was caused or aggravated by his service-connected conditions and, because diplopia is a symptom of myasthenia gravis, indirectly addressed the theory of secondary service connection with regard to that condition, he neglected to provide any analysis or explanation as to why that was so.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   As such, even in the broadest latitude in taking this opinion as an assessment of the theory of secondary service connection, it is still inadequate for want of a reasoned medical explanation.   Furthermore, the fact that the examiner prefaced his entire opinion with the indication that it was "mere speculation" tends to cast little if any probative value on the ultimate findings.

As such, upon remand, the Veteran should be administered a new VA examination so that he may first have his eye condition properly assessed to provide a current diagnosis, whether that be diplopia or myasthenia gravis or any other condition consistent with his complained symptoms.  Also, the VA examiner must provide an  opinion regarding the Veteran's various theories of service connection, to include direct, secondary, and aggravation of a pre-service head injury.  Last, the examiner must provide a reasoned medical analysis for the opinions provided in regard to these theories of service connection.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for erectile dysfunction.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should be documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an eye examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion addressing the following questions: 

i. Does the Veteran have a currently diagnosed eye condition?  If so, identify it.

ii. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye condition had its onset in service or is otherwise related to service?

iii. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye condition results from either the Veteran's service-connected vascular and tension headaches, or his residuals of a stroke?

iv. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye condition was aggravated (i.e., permanently worsened beyond its natural progress) by either the Veteran's service-connected vascular and tension headaches, or his residuals of a stroke?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


